Title: To John Adams from Henry Knox, 29 July 1776
From: Knox, Henry
To: Adams, John


     
      Sir
      N York July 29 1776
     
     Mr. Paine has done me the honor to write to me on the subject of casting cannon, in consequence of which Mr. Byers a Cannon founder from this place has proceeded to Philadelphia. I take the liberty to beg he may be set to work immediately and if upon a large scale the advantages must be proportionate. As every hint to a Gentleman in Acting in your important Station may be attended with good consequences, I also take the liberty of mentioning the Importance of the working the Copper mine in the Jersies. The members of Congress from that Province can without doubt give you some good information Respecting it. I am informd if the works were repaird 100 tons a Year might be gotten from it. If so it is of infinite consequence that it should be look’d into. I hope the importance of the Affair will be a sufficient excuse for my troubling you with it. Wishing you every blessing in life I am with the utmost Respect, Your Most ObDt Hble Servant
     
      Henry Knox
     
    